Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The term “without forcing” in claims 1, 11, and 14 is a relative term which renders the claim indefinite. The term “without forcing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 11 also includes the term “forcing” which is a relative term which renders the claim indefinite. The term “forcing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “without forcing” has been interpreted to mean that while the image data is being collected to be used for correcting projected images, the projector is not updated with the corrected image. Similarly, for the term “forcing”. It has been construed to indicate that the data has been collected and projection parameters have been determined and the corrected images are thereby forwarded for projection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10, 13-18, and 20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Helt (Pub 20160165200).

Regarding claims 1 and 14, Helt discloses a displaying method executed by an electronic 
device, (see PC fig 1) comprising: 
at least one processor that executes a program stored in a storage, (processor of PC fig 1) wherein the at least one processor obtains image adjustment information on image adjustment for a projection device that projects an image based on image data, (Para. [0034]-[0036][0038] image processing of collected data obtained by a capturing device which analyzes captured images of projected images; also Par. [0052-0055]); 

and displays a preview image based on the obtained image adjustment information on a display of the electronic device without forcing the projection device to display the image, (Para. [0038] and Para. [0060] without forcing projection device to display the image, i.e. user approval is required, hence projector is not forced to display image immediately after generating adjustment information).

Regarding claims 2 and 15, Helt discloses the displaying method according to claim 1, wherein the preview image is based on the image data to which the image adjustment information has been applied, (Para. [0060] enabling operator to visualize adjustment recommendations to be applied to projected images. The visualization is displayed on a screen prior to projection, see Para. [0038-0042]). 

Regarding claim 3, the displaying method according to claim 1, further comprising: after displaying the preview image on the display, in response to a user operation on the electronic device indicating that any change in setting is necessary for the preview image, forcing the projection device to display a same image as the preview image, (Para. [0060] see PC display can display information regarding conformity of projector with respect to settings such as chrominance, focus, etc.., where a projector applies settings based on user approval).


Regarding claim 5, the displaying method according to claim 1, wherein the image adjustment information includes light intensity information on light intensity adjustment that is performed by the projection device, (Para. [0078]).

Regarding claim 10, Helt discloses the displaying method according to claim 1, further comprising: storing the image adjustment information in a storage of the electronic device, (Para. [0043]).

Regarding claim 13, Helt discloses the displaying method according to claim 1, further comprising: obtaining setting change information on a change of setting for the preview image by a user of the electronic device; and sending the setting change information to the projection device via a communicator of the electronic device, (Para. [0060]).

 
Regarding claim 16, Helt discloses a displaying system, (fig 1), comprising: 
an electronic device including at least one first processor and a display, (PC including processor and memory fig 1); 
and a projection device including at least one second processor, (projector fig 1; projectors inherently comprise a processor for handling different projector operations), wherein the at least one first processor of the electronic device: obtains image adjustment information on adjustment of an image to be projected by the projection device, (Para. [0034]-[0036][0038] image processing of collected data obtained by a capturing device which analyzes captured images of projected images,  also Par. [0052-0055]); instructs the display to display a preview image that is based on the obtained image adjustment information, and sends image data on the preview image to the projection device, (Para. [0038] [0060] see PC comprising a screen for displaying recommendations for image adjustments user approval then projector is commanded to project images); 
and wherein the at least one second processor of the projection device: instructs projection of an image that is based on the image data sent from the electronic device, (Para. [0060] projecting instruction received after user approval, further it is inherent that projectors include processors for handling different tasks such as controlling respective color values with images to be projected and/or handling other projector operations).

Regarding claim 17, Helt discloses the displaying system according to claim 16, wherein the preview image is based on the image data to which the image adjustment information has been applied, (Para. [0060] enabling operator to visualize adjustment recommendations to be applied to projected images. The visualization is displayed on a screen prior to projection, see Para. [0038-0042]).

Regarding claim 18, Helt discloses the displaying system according to claim 16, wherein the at least one first processor of the electronic device: after instructing the display to display the preview image, in response to a user operation on the electronic device indicating that any change in setting is necessary for the preview image, sends to the projection device an instruction to project a same image as the preview image, and wherein the at least one second processor of the projection device: in response to receiving the instruction, projects the same image as the preview image, (Para. [0060] see setting based on user approval of previewed images, also see projecting according to conformity). 

Regarding claim 20, Helt discloses the displaying system according to claim 16, wherein the image adjustment information includes light intensity information on light intensity adjustment that is performed by the projection device, (Para. [0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Helt in view of Lee (Pub 20070263178).

Regarding claim 6, Helt discloses intensity adjustment, see claim 5. However, different 
types of driving power supplies connected to the projection device is not disclosed. 
In a similar field of endeavor, Lee discloses wherein the light intensity information of the image adjustment information includes setting values that are different for different types of driving power supplies connected to the projection device, (fig 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Helt by incorporating the teachings of Lee for the common purpose of correctly projecting images at optimum level. 
	

Regarding claim 7, Helt discloses a projector; however, a power supply via an AC 
adapter and a power supply from a battery are not disclosed. 
In a similar field of endeavor, Lee discloses wherein the types of driving power supplies 
includes a power supply via an AC adapter and a power supply from a battery, (fig 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Helt by incorporating the teachings of Lee for the common purpose of correctly projecting images at optimum level. 

Regarding claim 8, Helt discloses intensity adjustment, see claim 5. However, includes 
setting values that are different for different light intensity settings of the projection device is not disclosed. 
In a similar field of endeavor, Lee discloses wherein the light intensity information of the 
image adjustment information includes setting values that are different for different light intensity settings of the projection device, (see first, second and third maximum values fig 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Helt by incorporating the teachings of Lee for the common purpose of correctly projecting images at optimum level. 


Regarding claim 9, Helt discloses intensity adjustments, see claim 5. However, bright, 
normal, and dark settings are not disclosed. 
In a similar field of endeavor, Lee discloses wherein the light intensity settings includes 
bright, normal and dark, (Para. [0043] and [0047] see first maximum value which may correspond to bright has a greater maximum value than a second maximum value which may correspond to normal, which in turn has a greater maximum value than a third maximum value which may correspond to dark). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Helt by incorporating the teachings of Lee for the common purpose of correctly projecting images at optimum level. 



Claim(s) 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Helt in view of Okino (Pub 20210063861).

Regarding claims 4 and 19, Helt discloses image correction of projected images, see 
claims 1 and 16. However, gamma correction is not disclosed. 
In a similar field of endeavor, Okino discloses wherein the image adjustment 
information includes gamma conversion information on gamma conversion that is performed by the projection device. (Para. [0217]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Helt by incorporating the teachings of Okino for the common purpose of correcting different parameters related to projected images. 


Allowable Subject Matter
Claims 11 and 12 are objected (no prior art rejection, only the 112 rejection above) to as being dependent upon a rejected base claim, but would be allowable (pending 112 rejection)  if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/BRIAN P YENKE/Primary Examiner, Art Unit 2422